Case 2:20-cv-00537-DSC Document 6 Filed 05/18/20 Page 1 of 2

 

Bridget Noonan

From: Bridget Noonan

Sent: Tuesday, November 26, 2019 11:07 AM

To: ‘FOIARequest@PSC.hhs.gov'

Cc: Debbie Parrish

Subject: OMHA/DAB FOIA Request; Our Ref. No. 19-19
Attachments: FOIA Request; Our Ref. No. 19-19.pdf

Dear FOIA Officer:
Please find attached a request being made under the Freedom of Information Act, our ref. no. 19-19.

We attempted using the website to submit this request, but unfortunately, it was not operating properly — we apologize
for emailing it.

If you have any questions, please do not hesitate to contact us.

Kind regards,
Bridget Noonan

Bridget Noonan
Associate

NEW OFFICE ADDRESS
Parrish Law Offices
788 Washington Road
Pittsburgh, PA 15228
Office: 412-561-6250
Fax: 412-561-6253

bridget@dparrishlaw.com

CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is
intended only for the use of the individual or entity named above. If the reader of this message is not the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this transmission in error, please immediately reply to the sender that you have
received this communication in error and then delete it. Thank you.
Case 2:20-cv-00537-DSC Document 6 Filed 05/18/20 Page 2 of 2

PARRISH LAW OFFICES

788 WasHINGTON Roap 412.561.6250

PITTSBURGH, PENNSYLVANIA 15228-2021 Fax 412.561.6253

www.dparrishlaw.com E-mail: info@dparrishlaw.com

November 26, 2019

VIA ELECTRONIC FILING

Department of Health and Human Services (HHS)
Freedom of Information Officer ‘
Hubert H. Humphrey Building, Rm. 729H

200 Independence Ave., SW

Washington, D.C. 20201

RE: Freedom of Information Act Request
Office of Medicare Hearings and Appeals
Our Ref. No. 19-19

Dear FOIA Officer:
This request is being made under the Freedom of Information Act.

With respect to an October and/or November training session for the administrative law
judges and attorney advisors for the Office of Medicare Hearings and Appeals, conducted by
Stanley I. Osborne, Jr., Administrative Law Judge, of the Departmental Appeals Board, please
provide the following items:

1) A copy or any presentation that was handed out or displayed during the training

session.
2) A copy of any audio or video recording of Mr. Osborne’s training session.

3) A-copy of any materials provided by Mr. Osborne as part of the training session.
_ 4) A list of the attendees of the foregoing ALJ training conducted by Stanley Osborne,

Jr.

I will pay for the cost of responding to this FOIA request, but please contact me for
further authorization if the fees associated with responding to this request exceed $250. Please
contact my office at (412) 561-6250 if you have any questions.

Yours very tryl

Debra M. Parrish
